Citation Nr: 0500496	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.






ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 determination denial 
of the Manila, the Republic of the Philippines, VA Regional 
Office (RO).  The RO denied entitlement to VA benefits 
stating that the appellant did not have valid military 
service for entitlement to such benefits.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in August 2003, he indicated that 
he wanted to have a hearing before the Board.  In a statement 
received by the appellant in February 2004, he withdrew his 
hearing request.  Therefore, there is no hearing request 
pending at this time.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), does not 
apply in the instant case.  The only issue before the Board 
is whether the appellant had qualifying service for the 
benefits sought.  The record includes service department 
verification of the appellant's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

I.  Facts

The appellant submitted affidavits from people who stated 
they served with the appellant and were in receipt of VA 
benefits and conclude that the appellant was therefore 
entitled to VA benefits.  He also submitted a receipt showing 
he joined the Veterans Federation of the Philippines in 1993.  
Private medical records, dated from 1995 to 2002, show 
diagnoses of pulmonary tuberculosis, cataracts in both eyes, 
and that the appellant underwent a thyroidectomy.  

Also of record is the November 2001 request by the RO to the 
National Records Personnel Center (NPRC) seeking verification 
of service for the appellant from October 1942 to January 
1945.  The RO submitted another request in July 2002.  In 
August 2002 and September 2002, the NPRC verified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerillas, in the 
service of the United States Armed Forces.

The appellant was informed of the NPRC's determination.  He 
submitted a statement asserting that he had service that 
would qualify him for VA benefits.  He also submitted another 
affidavit from a fellow with whom he purportedly served, who 
stated that he was in receipt of VA benefits, which would 
entitle the appellant to VA benefits as well.  

In the August 2003 Statement of the Case, the RO informed the 
appellant that a finding by the service department is binding 
on VA.  

II.  Laws and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2004).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2004).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

III.  Analysis

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that he 
is entitled to VA benefits based on alleged qualifying 
military service in the United States Armed Forces during 
World War II.  Although he has submitted evidence in support 
of his claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of his submissions consists of a 
document from a United States service department.  
Specifically, the appellant did not submit a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 
C.F.R. § 3.203(a)(1).

In November 2001 and July 2002, VA requested the service 
department to verify whether the appellant served in the U.S. 
Armed Forces in the Philippines.  The record illustrates that 
the service department certified that it had no record of the 
appellant serving as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the U.S. Armed Forces.  This verification is binding on VA 
such that VA has no authority to change or amend the finding.  
Duro, 2 Vet. App. at 532.  

Because the service department certified that the appellant 
had no service in the U.S. Armed Forces in the Philippines, 
the Board finds that the appellant is not a "veteran" for 
VA benefits purposes and that he is, thus, not eligible for 
benefits under the laws administered by VA.  As the law and 
not the evidence of record is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


